DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	None of the cited prior art teaches or suggests using a radiation beam through the mask to such that a larger amount passes through the peripheral portion so as to remove a part of the first electrode to that decrease in thickness from the center region, as is recited in claims 1-20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaga et al (Pub 2018/0205364) teaches forming an electrode with a decreasing thickness. Il et al (Pub 2012/235762) teaches forming an electrode with decreasing thickness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849